Citation Nr: 0334882	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1981 to April 1985.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

During an April 2003 hearing held at the RO before the 
undersigned, the veteran raised claims of entitlement to an 
increased evaluation for a right shoulder disability and 
entitlement to service connection for scoliosis.  Tr. at 2-
10.  The Board refers these matters to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO last denied the veteran entitlement to service 
connection for a low back injury in a rating decision dated 
March 1997.

2.  The RO notified the veteran of the March 1997 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal that decision to the Board.  

3.  The evidence received since March 1997 bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative, nor redundant, and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's March 1997 rating decision, in which the RO last 
denied entitlement to service connection for a low back 
injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
low back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has characterized the issue on appeal as entitlement 
to service connection for a low back disability, but the 
claim has been denied in prior unappealed rating decisions.  
In a February 2002 rating decision, the RO reopened the 
veteran's claim and then denied it on its merits.  
Thereafter, the veteran appealed the RO's decision to the 
Board.  The matter of whether new and material evidence has 
been received to reopen a claim based on new and material 
evidence is a legal issue that the Board is required to 
address on appeal even when an agency of original 
jurisdiction reopens and denies the claim on its merits.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
Consequently, the proper issue on appeal is whether the 
veteran has submitted new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a low back injury.  Thus, the Board has 
recharacterized the issue on appeal as previously noted.  

I.  Development of Claim

On November 9, 2000, prior to the veteran's claim to reopen 
in this case, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the need 
for a claimant to submit a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  

After the veteran filed his claim to reopen, the United 
States Court of Appeals for Veterans Claims (Court) mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
the Secretary).  

In this case, in a July 2001 letter, and a statement of the 
case issued in August 2002, the RO informed the veteran of 
the pertinent provisions of the VCAA.  As well, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and explained to him who was responsible for 
submitting such evidence.  Even assuming such were not the 
case, given the favorable outcome of the Board's decision to 
reopen the previously denied claim, explained below, the 
veteran is not prejudiced by the Board's decision to proceed 
in adjudicating whether new and material evidence has been 
received.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for a low back injury in rating 
decisions dated July 1985, July 1989, June 1990, and March 
1997.  The RO based its last denial on a finding that, 
although there was evidence of a current low back disability, 
the veteran had submitted no evidence other than his own 
statements establishing that the disability resulted from 
service.  In reaching its decision, the RO considered the 
veteran's service medical records, VA examination reports, VA 
outpatient treatment records and written statements of the 
veteran and his representative.  In a letter dated March 
1997, the RO notified the veteran of the rating decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The March 
1997 decision is thus final.  38 U.S.C.A. § 7105 (West 2002). 

The veteran attempted to reopen his claim for service 
connection for a low back injury by written statement 
received in June 2001.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis or with consideration given to all of the evidence 
both before and after the prior final decisions.  38 U.S.C.A. 
§ 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  
For claims received prior to August 29, 2001, as is the case 
here, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2003) 
(effective for claims filed as of August 29, 2001)); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans, 9 Vet. App. at 273.  This evidence is 
presumed credible for the purposes of reopening a veteran's 
claim, unless it is inherently false or untrue or, if it is 
in the nature of a statement or other assertion, it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's March 1997 rating decision 
includes VA and private treatment records, a VA examination 
report, written statements from private physicians, the 
veteran and his representative, and testimony of the veteran 
presented at the RO before the undersigned.  The Board finds 
that this evidence is new because it is neither cumulative, 
nor redundant.  The Board also finds that this evidence is 
material as it bears directly and substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The newly submitted evidence, 
specifically, a written statement from one private physician, 
Anthony S. Ioppolo, M.D., links the veteran's low back 
disability to his period of active service.  The absence of 
this type of evidence formed the basis of the RO's previous 
denial of the veteran's claim for service connection for a 
low back injury.  

Having concluded that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for 
residuals of a low back injury.  It may not, however, decide 
this claim before VA undertakes additional development.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
low back disability is reopened, and to this extent only, the 
claim is granted.


REMAND

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate a claim and assist that 
claimant in obtaining and fully developing all of the 
evidence relevant to the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2002).  In this case, because VA has 
not yet satisfied its duty to assist the veteran in 
developing his claim, a final decision by the Board must be 
deferred.  

In written statements submitted since 1989, the veteran has 
referred to medical care providers who treated his low back, 
but whose records do not appear to be in the claims file.  In 
addition, since the veteran filed his most recent claim for 
service connection for a low back injury, multiple physicians 
have cited to medical records that are not in the claims 
file.  These records, identified below, are pertinent to the 
veteran's claim and efforts should be made to assist the 
veteran in obtaining them.  

First, in a written statement submitted in June 1989, the 
veteran mentioned several disabilities, including his back, 
and indicated that he had been receiving outpatient care by a 
private physician.  Given that the only private medical 
records currently in the claims file are dated in 2001, it is 
clear that records of the veteran's treatment by the 
unidentified private physician noted in 1989 have not been 
obtained.  

Second, in a written statement submitted in September 2001, 
the veteran identified several facilities where he had 
received back treatment since 1996.  These facilities 
include:  (1) The Neuromedical Center/Dr. Rogers (1996 to 
1998), 7777 Hennessy Blvd., Baton Rouge, LA, 70805; (2) OLOL 
Radiology/Robert C. McReynolds (February 19, 1998); and (3) 
Orthopaedic and Sports Medicine/Dr. Kilroy (February 16, 
2000), 7443 Picardy Ave., Baton Rouge, LA, 70808.  Records 
from these medical care providers are not in the claims file.  

Third, in a patient history and written statement dated 
August 2001, Rodolfo M. Manalac, M.D., referred to back 
treatment the veteran received at Cornerstone Physical 
Therapy, by Dr. Oscar Rogers in 1996, by Dr. Kilroy in 
February 2001, and by a VA physician, who had recently issued 
the veteran a brace.  Dr. Manalac also referred to an EMG and 
myelogram performed by Dr. Rogers and an MRI performed in 
1996.  Records from these medical care providers and results 
of this testing are not in the claims file.   

Finally, in a report of a VA spine examination conducted in 
February 2002, a VA examiner referred to three VA physicians 
the veteran had been seeing for his back.  Records of their 
treatment of the veteran are not in the claims file.  The VA 
examiner also referred to automobile accidents and back 
injuries the veteran had after service.  At present, the 
claims file contains notations referring to two accidents, 
one in 1996 and another in 1998.  Medical records associated 
with these accidents and those to which the VA examiner 
referred are not in the claims file.  

Accordingly, the case is remanded for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have treated the veteran's low back 
since his discharge from active service 
and whose records are not already in the 
claims file.  The RO should specifically 
question the veteran regarding all of the 
medical care providers, medical tests, 
post-service authomobile accidents, and 
post-service low back injuries noted 
above.  

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the RO should 
request, obtain and associate with the 
claims file pertinent clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records from 
all identified health care providers.  
These requests should include: (1) the 
private physician mentioned in June 1989; 
(2) the Neuromedical Center and Dr. Rogers 
(records, including reports of an EMG and 
myelogram, dated from 1996 to 1998), 7777 
Hennessy Blvd., Baton Rouge, LA, 70805; 
(3) OLOL Radiology and Robert C. 
McReynolds (records dated February 19, 
1998); (4) Orthopaedic and Sports Medicine 
and Dr. Kilroy (records dated February 16, 
2000), 7443 Picardy Ave., Baton Rouge, LA, 
70808; (5) Cornerstone Physical Therapy; 
(6) the provider who conducted the MRI in 
1996; (7) the VA physician who issued the 
veteran a back brace; (8) the three VA 
physicians noted by the VA examiner during 
the February 2002 VA spine examination; 
and (9) the physicians who treated the 
veteran for any post-service low back 
injuries, including those associated with 
his automobile accidents.   If any 
pertinent records are unavailable, the RO 
should document this fact in the record.  

3.  After the aforementioned development 
has been completed, the veteran's claim 
should be readjudicated based on all of 
the evidence of record.  If in order, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  The law 
requires that this claim be afforded the RO's expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) 
and 38 U.S.C.A. § 5101 (West 2002). 



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



